DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2 February 2022 is acknowledged and has been entered. 

Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method for improving balanced skin renewal comprising layering effective amounts of a watery lotion and second skin care product on to skin in need thereof;
wherein the watery lotion and second skin care product comprises the specifically recited components - as instantly claimed, is neither taught or reasonably suggested by the prior art particularly in light of the apparent surprising/unexpected synergy obtained between the two compounds when layers on skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Yongang Wu on 22 March 2022.

In the claims
Claim 2 has been canceled.

Claim 1 has been amended to read as follows:
--
A method for improving balanced skin renewal comprising layering effective amounts of a watery lotion and second skin care product on to skin in need thereof;
wherein the watery lotion comprises:
80 to 99.9% by weight of water,
at least one extract from the fermentation of the microorganism Bifidobacterium, and at least one extract from the fermentation of the microorganism Lactobacillus,
wherein from 0.01 to 100% of the water present in the composition is mineral water
having at least 250 ppm of total mineral dissolved solids; and

20-99% water,
0.1-5% of one or more surfactants selected from the group consisting of: alkylene glycols; alkoxylated glucose, alkoxylated alcohols, glyceryl esters, glyceryl ethers, or mixtures thereof,
0.1-3% of an extract from probiotic microorganisms selected from Lactobacillus genus, Bifidobaceterium genus, or mixtures thereof, and
0.1-10% of humectants selected from the group consisting of polyhydric alcohols, alkylene glycols, glycerin, butylene glycol, hexylene glycol, or mixtures thereof.
--
Conclusion
Claims 1, 4-6, 8-9 and 11-14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655